Citation Nr: 0401752	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-17 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating on a schedular or an 
extraschedular basis for recurrent dislocation of the left 
(minor) shoulder, status post-hemiarthroplasty, with 
traumatic arthritis, currently rated 50 percent disabling.

2.  Entitlement to service connection for degenerative joint 
disease of the left wrist proximately due to or the result of 
service-connected left shoulder disorder.

3.  Entitlement to service connection for trigger-finger 
deformity of the left middle, wring and little fingers 
proximately due to or the result of service-connected left 
shoulder disorder.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from June 1946 to March 1948 
and from November 1948 to September 1952.

This appeal is from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).

The RO adjudicated the left wrist and left fingers claims for 
as for direct and secondary service connection.  The veteran 
did not claim direct service connection, as an integrated 
reading of his January 2002 statement in support of claim, 
his May 2002 notice of disagreement, his October 2002 
substantive appeal and his May 2003 hearing testimony 
reveals.  The Board has restyled the issues consistent with 
the veteran's claim.

The Board defers review of the secondary service connection 
claims and the TDIU claim pending return of the case from the 
REMAND appended to this decision.  This appeal is REMANDED in 
part to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The veteran's service-connected recurrent dislocation of 
the left (minor) shoulder, status post-hemiarthroplasty, with 
traumatic arthritis, is rated 50 percent disabling, the 
maximum rating provided for that disability by the VA 
Schedule for Rating Disabilities.

2.  The veteran has had neither frequent hospitalization nor 
marked interference with employment due to his recurrent 
dislocation of the left (minor) shoulder, status post-
hemiarthroplasty, with traumatic arthritis during any period 
legally pertinent to this appeal such that application of the 
VA schedule for rating disabilities to that disability is 
impractical.


CONCLUSIONS OF LAW

1.  A schedular rating greater than 50 percent for recurrent 
dislocation of the left (minor) shoulder, status post-
hemiarthroplasty, with traumatic arthritis is not provided by 
law.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §  4.71a, 
Diagnostic Code 5051 (2003).

2.  The regulatory criteria for submission to the 
Undersecretary for Benefits or to Director, Compensation and 
Pension Service, for extra-schedular rating recurrent 
dislocation of the left (minor) shoulder, status post-
hemiarthroplasty, with traumatic arthritis are not met.  
38 C.F.R. § 3.321(b)(1) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2003).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, VAOPGCPREC 7-2003, 
except as specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.150(a) (2003).  No specific forms were necessary to 
prosecute the matters at issue.

VA must notify the veteran of evidence and information 
necessary to substantiate his/her claim and inform him/her 
which information and evidence, if any, he/she must provide 
VA and which information and evidence, if any, VA will 
attempt to obtain on his/her behalf.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2003); but see Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003) (invalidating 
30-day response time prescribed in 38 C.F.R. § 3.159(b)).  VA 
provided this information to the veteran by letter in 
February and March 2002.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  VA obtained the VA medical records 
of which the veteran notified the RO and the private medical 
records the veteran authorized VA to obtain.  He testified 
that his treatment was limited to VA facilities and to Doctor 
Dugal.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  VA examined the veteran in conjunction with this 
claim in February 2002.

VA must notify the veteran of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 
38 C.F.R. § 3.159(e) (2003).  There has been no such failure 
in this case.

II.  Merits of the Issues

A.  Increased Schedular Rating of Left Shoulder Disability

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(2002); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2003), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2003).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran is service connected for the post-operative 
residuals of multiple left shoulder dislocations.  
Historically, VA has rated the disability according to the 
rating criteria most closely descriptive of the veteran's 
diagnosis and physical condition.  Originally, in May 1953, 
the rating was for post-traumatic arthritis applying the 
functional criteria for other impairment of the humerus.  See 
38 C.F.R. 4.27, 4.71a, Diagnostic Code 5010-5202 (2003) 
(essentially the same the as 1953 regulations, describing 
method of combining rating codes for an underlying disease, 
in this case traumatic arthritis, rated for its residual 
impairments of the shoulder).  He had a prosthetic 
replacement of the left shoulder surgically placed in 
February 1996.  Since August 1997, the disability has been 
rated as a post-operative left shoulder with a prosthesis.  
38 C.F.R. § 4.71a, Diagnostic Code 5299-5051 (2003) (an 
unlisted condition rated according criteria for disability of 
the affected anatomical location with similar 
manifestations).

Disability of the shoulder in the minor side (nondominant 
arm) is rated as less disabling than is disability of the 
shoulder in the major side (dominant arm).  The veteran has 
disability of post-traumatic arthritis of his minor shoulder.  
That condition is rated based on limitation of motion of the 
affected part.  Forty percent is the maximum authorized 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5010-5201 (2003).

The veteran is currently rated 50 percent disabled due to his 
shoulder replacement (prosthesis) with chronic residuals 
consisting of severe, painful motion or weakness in the 
affected extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5051 
(2003).  The veteran previously received the 100 percent 
rating authorized for one year following the surgery, but at 
five years or more post-operatively, no diagnostic code 
providing for a rating higher than 50 percent is applicable 
to the status of his left shoulder as it is shown by the 
private medical records and by a VA examination report of 
February 2002.  Thus, a higher rating for a disability of the 
spine is not available under the rating schedule for the 
appellant given the facts of his case.

It is immaterial to the question of entitlement to a higher 
schedular rating that the February 2002 VA examiner opined 
that the veteran's left arm is 70 percent disabled because of 
his service-connected left shoulder condition.  VA disability 
ratings are based on the percentage of disablement of the 
whole body that results from a service-connected disability, 
see 38 C.F.R. §§ 4.1, 4.25 (2003), not the percentage that a 
specific body part is disabled compared to that body part if 
fully able.

The veteran's private physician's opinion of the veteran's 
employability as it is affected by the left shoulder is 
likewise immaterial is appropriately considered under the 
criteria for TDIU rather than under the criteria of any 
applicable diagnostic code in the rating schedule.  Without 
addressing the merits of the claim for TDIU, which is 
addressed in the remand section of this decision, the fact of 
unemployability is not legal grounds for a higher schedular 
rating.

The rating criteria for post-operative prosthesis of the 
shoulder include functional impairment for painful and weak 
motion, which the medical evidence reveals the veteran 
suffers.  There are regulations that provide for 
consideration of the effect of pain and related phenomena on 
the amount of disablement resulting from limitation of 
motion, which are properly considered in this case, because 
the veteran's rating incorporates traumatic arthritis .  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).  Exacerbation of the 
limitation of motion of a joint by pain may be a basis for 
increasing a schedular rating.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  However, those regulations are not applicable 
where a disability is rated at the maximum level provided by 
the diagnostic code under which it is rated.  VAOPGCPREC 36-
97, citing Johnston v. Brown, 10 Vet. App. 80 (1997) (remand 
for consideration of functional loss of range of motion of a 
wrist due to pain inappropriate where rating currently 
assigned for limitation of motion was maximum available under 
the applied diagnostic code).

In short, there is no basis in law as it applies to the facts 
of the veteran's situation for a higher schedular rating for 
his left shoulder disability.

B.  Extraschedular Rating of the Left Shoulder Disorder

VA regulations provide that ratings shall be based as far 
as practicable, upon the average impairments of earning 
capacity.  To accord justice, therefore, to the exceptional 
case where the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-
connected disability or disabilities.  

The governing norm in these exceptional cases 
is: A finding that the case presents such an 
exceptional or unusual disability picture with 
such related factors as marked interference 
with employment or frequent periods of 
hospitalization as to render impractical the 
application of the regular schedular standards.

38 C.F.R. § 3.321(b)(1) (2003).

While the Board does not have the authority to grant an 
extraschedular evaluation in the first instance, it does have 
the jurisdiction to address the issue if it is related to the 
issue on appeal and has been raised by the appellant or 
implicated by the evidence.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  
The veteran's private physician has asserted the veteran is 
unemployable because of his left shoulder, and the RO 
considered the matter of extra-schedular rating in the April 
2002 rating decision.

The veteran has variously reported and testified that he has 
been unemployed since 1983 and since 1995.  To determine 
whether to refer the veteran's claim for extra-schedular 
rating, the Board must apply the two governing norms that 
indicate rating the veteran's left shoulder disability under 
the rating schedule is impractical.  Those norms are 
"frequent hospitalization" and "marked interference with 
employment."  38 C.F.R. § 3.321(b)(1).  

To apply these norms, the Board must interpret the undefined 
terms "frequent" and "hospitalization" as to the former 
governing norm, and "marked," "interference," and 
"employment" as to the latter governing norm.  The Board 
interprets the former norm as requiring actual, inpatient 
admission to a hospital or similar facility.  The veteran has 
not had hospitalization for his shoulder during the time of 
legal relevance to this appeal.  See 38 C.F.R. § 3.400(o)(2) 
(2001) (effective dates of increases in disability ratings).  
Consequently, he cannot meet the "frequent hospitalization" 
norm for consideration of extra-schedular rating of his left 
shoulder.  38 C.F.R. § 3.321(b)(1).

Marked interference with employment must require actual 
employment with which the disability can markedly interfere, 
just as there must be actual hospitalization for the 
hospitalization to be frequent.  This interpretation is 
necessary for consistency within the regulation.  It is also 
necessary to avoid redundancy of criteria between the TDIU 
and extra-schedular rating benefits.  See Kellar v. Brown, 6 
Vet. App. 157, 162 (1994) (distinguishing between the 
criteria for extra-schedular ratings and TDIU ratings).  
Whereas the veteran has been unemployed since before a date 
that could bear on a disability rating arising from his 
January 2002 claim, he cannot meet the "marked interference 
with employment" norm for extra-schedular rating during any 
time pertinent to his claim.  38 C.F.R. § 3.321(b)(1).

In sum, the Board finds no basis for referral to the VA 
Undersecretary for Benefits or the Director, Compensation and 
Pension Service for extra-schedular rating of degenerative 
joint and disc disease of the lumbar spine during any period 
at issue in this appeal.  VAOPGCPREC 6-96.


ORDER

A disability rating greater than 50 percent on a schedular or 
extra-schedular basis for recurrent dislocation of the left 
(minor) shoulder, status post-hemiarthroplasty, with 
traumatic arthritis is denied.


REMAND

The veteran seeks secondary service connection for 
disabilities of the left wrist and three left fingers.  See 
38 C.F.R. § 3.310(a) (2003).  There are two material 
questions in such a claim: (1) did the service-connected 
disease or injury cause the disability caused as secondary, 
and (2), if it did not cause it, did it aggravate it?  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  The record before 
the Board is devoid of a medical opinion responsive to either 
of these questions.  The veteran's private physician and the 
February 2002 VA examiner both list the veteran's diagnoses 
without comment about the relationships among them, if any.

Whereas the outcome of adjudication of the secondary service 
connection claims could be material to the claim for TDIU, 
the Board will defer that issue until the file returns from 
remand.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
required by the Veterans Claims 
Assistance Act of 2000 are completed.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002).  Any notice given the 
veteran pursuant to section 5103(b)(1) 
must satisfy the timing requirements of 
the statute as articulated in Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -
7009, -7010 (Fed. Cir. Sept. 22, 2003).

2.  Schedule the veteran for a VA 
examination.  Provide the examiner with 
the claims file.  The examiner shall 
review the file and based on current 
examination and review of the file, 
provide current diagnoses of the 
veteran's left wrist and left-hand 
fingers, diagnosing the fingers 
separately and identifying involved 
fingers by number.  The examiner shall 
provide an opinion whether the veteran's 
service-connected left shoulder condition 
caused or aggravated any disability he 
finds in either the left wrist or the 
fingers of the left hand.

3.  Readjudicate the claims at issue, and 
determine whether the appellant's claim, 
or any part of it, may now be allowed.  
If none may, provide the appellant and 
his representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



